Citation Nr: 1633144	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-36 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pancreatitis, claimed as a stomach condition.

2.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appears to have raised the issues of entitlement to service connection for bone spurs and a psychological condition in his November 2013 VA Form 9 but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran personal hearing before a Veterans Law Judge at the RO (Travel Board).    38 U.S.C.A. § 7105(a) (West 2014); 
38 C.F.R. § 20.700, 20.703 (2015).  

The Veteran was scheduled for a Travel Board hearing on November 20, 2015.  He failed to report for that hearing.  A review of the record shows that on November 19, 2015, he contacted the RO and asked to reschedule a November 20, 2015 "examination" because he had been robbed and beaten two days earlier.  The Board construes this contact as a request to reschedule the hearing which was scheduled on that date and not an examination as indicated.  Because such Travel Board hearings are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704.

The Board notes that the Veteran was initially scheduled for a Travel Board hearing in September 2015, and that that hearing was postponed and rescheduled (to November 20, 2015) based on his report that he was robbed and did not have photo identification.  The Board regrets the incidents that have befallen the Veteran with respect to both scheduled hearing.  However, the Veteran is asked to make his best concerted effort to appear for the next scheduled hearing.  He is reminded that there other Veterans who are waiting for personal hearings.

Accordingly, the case is REMANDED for the following action:

Schedule for a Travel Board hearing in accordance with the docket number of his appeal.  Notify the Veteran and his representative, in writing, as to the date, time, and location of the hearing, and place a copy of the notification letter in the claims folder.  Ensure that the notice is sent to the most recent address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

